Exhibit 10.2

AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”), dated as of October 11, 2019 by and between
LIFETIME BRANDS, INC., a Delaware Corporation (the “Company”) and ROBERT B. KAY
(the “Executive”) shall become effective as of January 1, 2019 (the “Amendment
Effective Date”) and amends the Employment Agreement, dated as of December 22,
2017 (the “Employment Agreement”) between the Company and the Executive.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Employment Agreement.

WHEREAS, the Company and the Executive have agreed upon certain changes to the
Employment Agreement; and

WHEREAS, pursuant to Section 21 of the Employment Agreement, the Company and the
Executive wish to amend the Employment Agreement as of the Amendment Effective
Date to provide for these revised contractual terms;

NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company and other good and sufficient consideration set forth herein, the
Company and the Executive hereby agree as follows:

1. Section 2 of the Employment Agreement shall be amended as of the Amendment
Effective Date to delete the first paragraph of Section 2(b) in its entirety and
to delete Section 2(b)(i) in its entirety and replace each of the foregoing
sections with the following:

“(b) Annual Bonuses. For each year during the Term commencing with the year
ending December 31, 2019, the Executive shall receive an “Annual Adjusted EBITDA
Performance Bonus” and an “Annual Individual Goal Bonus” determined as follows:

Annual Adjusted EBITDA Performance Bonus. The Compensation Committee of the
Board (the “Compensation Committee”) shall prepare and deliver to the Executive
within 90 days following the beginning of each year during the Term commencing
with the year ending December 31, 2019 an Adjusted EBITDA Performance Bonus
Table (the “Adjusted EBITDA Performance Bonus Table”) for such year under which
(A) the Adjusted EBITDA (as defined in Section 9(a)) to be achieved by the
Company for the Executive to obtain 100% of the Adjusted EBITDA Target Bonus
shall be based on the annual budget for such year prepared by the management of
the Company and approved by the Board and (B) the “Adjusted EBITDA Target Bonus”
shall be 87.5% of the Base Salary payable to the Executive for such year. The
threshold Adjusted EBITDA for such year shall be 84% of the target Adjusted
EBITDA for such year which, if achieved, would entitle the Executive to receive
50% of the Adjusted EBITDA Target Bonus for such year consistent with the
Adjusted EBITDA Performance Bonus Table for such year. The maximum Adjusted
EBITDA for such year shall be 132% of the target Adjusted EBITDA for such year
which, if achieved, would entitle the Executive to receive 200% of the Adjusted
EBITDA Target Bonus for such year, consistent with the Adjusted EBITDA
Performance Bonus Table for such year. The Executive shall be entitled to
receive the sliding scale percentages of the Adjusted EBITDA Target Bonus set
forth in the Adjusted EBITDA Performance Bonus Table based upon Adjusted EBITDA
being more than the threshold

 

1



--------------------------------------------------------------------------------

Adjusted EBITDA but less than the target Adjusted EBITDA, or more than the
target Adjusted EBITDA but less than the maximum Adjusted EBITDA; provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Annual Adjusted EBITDA Performance Bonus for any such year shall
be zero if the Adjusted EBITDA achieved by the Company for such year is less
than the threshold Adjusted EBITDA for such year, and in no event shall an
Annual Adjusted EBITDA Performance Bonus for any such year be more than 200% of
the Adjusted EBITDA Target Bonus for such year even if the Adjusted EBITDA
achieved by the Company for such year exceeds the maximum Adjusted EBITDA for
such year. The Company shall pay the Annual Adjusted EBITDA Performance Bonus
earned by the Executive for each year in the immediately following year, no
later than March 15. Any bonuses payable by the Company to the Executive
pursuant to this Section 2(b)(i) shall be awarded under and subject to the terms
of the Company’s 2000 Incentive Bonus Compensation Plan, as amended from time to
time (the “Bonus Plan”) or any successor thereto, subject to any approval of
shareholders of the Company, if required by Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).”

2. Section 9(a) of the Employment Agreement shall be amended as of the Amendment
Effective Date to delete it in its entirety replace it with the following:

“(a) For purposes of this Agreement, the term “Adjusted EBITDA”, as it applies
to any particular year, means that amount for such year equal to the Company’s
Earnings before Interest, Taxes, Depreciation, and Amortization, as determined
by the Company and derived from the Company’s audited financial statements,
subject to such modifications as are set forth in the Annual Adjusted EBITDA
Performance Bonus Table for such year.”

3. As of the Amendment Effective Date, each reference to “Annual Adjusted IBIT
Performance Bonus” throughout the Employment Agreement shall be deleted and
replaced with the following: “Annual Adjusted EBITDA Performance Bonus.”

4. The Employment Agreement, as amended by this Amendment, constitutes the
entire and exclusive agreement between the parties with respect to the subject
matter hereof. All previous discussions and agreements with respect to the
subject matter of this Amendment are superseded by this Amendment.

5. Except as expressly amended hereby, all the terms, conditions, and provisions
of the Employment Agreement, as amended, shall remain in full force and effect.
This Amendment shall form a part of the Employment Agreement for all purposes.

6. This Amendment may be executed in counterparts and by facsimile or other
electronic means, including by portable document format (PDF), each of which
shall be deemed to have the same legal effect as an original and together shall
constitute one and the same instrument.

7. The Company represents and warrants that it has the full power and authority
to enter into this Amendment.

[The remainder of this page is intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

LIFETIME BRANDS, INC. By:     /s/ Jeffrey Siegel                     Name:
Jeffrey Siegel Title: Chairman EXECUTIVE   /s/ Robert B. Kay                
Robert B. Kay

 

3